DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In Reference to Claims 1 and 15
The claims recite the limitation “prior to a play of the game, cause the display device to display a triggering condition, wherein the displayed triggering condition is based on a quantity of tracked elements associated with a quantity of previous plays of the game, a first quantity of tracked elements is associated with a first triggering condition that, if satisfied, results in a triggering of a secondary event and a second, 

In Reference to Claim 10
	The claim recites “cause the display device to display a resetting of the maintained quantity of tracked elements for a future play of the game responsive to an occurrence of a reset event when the maintained quantity of tracked elements associated with the quantity of previous plays of the game is within the second range of quantities of tracked elements.” Applicant’s specification disclose display of tracked elements or display of the resetting of the maintained quantity of tracked elements. Although these elements are tracked and determined, as mentioned above in reference to Claims 1 and 15 the specification only appears to disclose display of the game outcome and secondary events, not the tracked elements let alone a resetting of those elements.

	In Reference to Claims 6-7, 11, and 19-20

	Applicant’s specification disclose display of tracked elements, increase of tracked elements, or display of the modification of the triggering condition based on the tracked elements. Although these elements are tracked and determined, as mentioned above in reference to Claims 1 and 15 the specification only appears to disclose display of the game outcome and secondary events, not the tracked elements, modification of the tracked elements, or modification of the triggering condition.	

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered. Regarding arguments directed towards rejection under 35 U.S.C. 101. Examiner agrees that the claims as amended no longer recite an abstract idea in the form of a mental process. For each limitation, since they are claimed as being displayed on the display of the gaming device those limitations no longer recite a mental process, and no limitation reciting an abstract idea in the form of a mental process appears in the limitations of the claims. As such according to the 2019 PEG guidelines our analysis in Step 2A, the claims do not recite a judicial exception and our analysis ends at Prong One and the claim qualifies as eligible subject matter under 35 U.S.C. 101.
However, the newly added recitation of each step of the claims being displayed on a display device raises issue of new matter. The examiner has reviewed applicant’s specification and there does not appear to be disclosure in either the figures or the description for display on the display device of various claimed elements such as the triggering condition, especially display of it prior to the start of the game, display of a quantity of tracked elements, display of an increase or resetting of the quantity of tracked elements, or display of a resetting of a triggering condition for a future play of a game. As described above, applicant’s specification appears to only disclose display of game outcomes and the triggering of secondary events. Triggering conditions and tracked elements, such as illustrated in Fig. 2 of applicant’s specification, instead are simply “determined” by the processor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715